Citation Nr: 1722208	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-44 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM).

2.  Entitlement to service connection for a heart disability, to include as secondary to a service connected disability. 

3.  Entitlement to initial rating in excess of 10 percent for intervertebral disc syndrome with degenerative arthritis changes, for the period prior to September 28, 2013.

4.  Entitlement to rating in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis changes, for the period beginning on September 28, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009, January 2012, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied entitlement to service connection for a heart disability, granted entitlement to service connection for intervertebral disc syndrome (IVDS) with degenerative arthritis changes, with an initial 10 percent assigned effective November 15, 2010, and found that new and material evidence had not been received to reopen a claims for entitlement to service connection for DM.

In an October 2013 rating decision, the RO granted a higher 20 percent rating for IVDS, effective September 28, 2013.  However, higher ratings are available before and after September 28, 2013, and the Veteran is presumed to seek the maximum available benefit.  Therefore, the claim remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In September 2015, the Board reopened the claim for service connection for diabetes.  In addition, the Board remanded the claims for service connection for a heart disability, diabetes mellitus and hypertension, and for higher initial ratings for IVDS for further development.

Subsequently, an August 2016 rating decision granted entitlement to service connection for hypertension.  As that is a full grant of the benefit sought as to that matter, it is no longer on appeal.

The claims of entitlement to service connection for DM and for a heart disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to September 28, 2013, the Veteran's IVDS with degenerative arthritis changes was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait, or incapacitating episodes requiring medically prescribed bed rest.

2.  For the period beginning on September 28, 2013, the Veteran's IVDS with degenerative arthritis changes have not been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or by favorable thoracolumbar ankylosis or, incapacitating episodes of a total duration of at least four weeks.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for IVDS with degenerative arthritis changes were not met for the period prior to September 28, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for a rating in excess of 20 percent for IVDS with degenerative arthritis changes for the period beginning on September 28, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996)..

The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In a January 2012 rating decision, service connection for IVDS with degenerative arthritis changes was granted and an initial 10 percent rating was assigned, effective November 15, 2010.  At that time, the RO noted this disability was previously coded under diagnostic codes 5299-5237; however, the RO continued to use these diagnostic codes.  The Board notes that IVDS has a specifically designated DC of 5243.  The Board will reference DC 5243 for IVDS with regard to the Veteran's service connected back disability on appeal, further noting that back disabilities are rated using the General rating formula for disease and injuries of the spine and for IVDS the formula for rating based on incapacitating episodes as provided below.  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a .  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Period Prior to September 28, 2013

The evidence for this time period includes a VA spine examination conducted in August 2011.  The Veteran reported symptoms of stiffness, fatigues, spasms, decreased motion, and weakness.  He did not experience paresthesia, numbness, or bowel problems.  He did report having bladder problems in relation to his spine, having to urinate 6 times a day and 3 times at night.  He does not experience incontinence or urinary urgency.  He has pain that travels down his legs.  During flare-ups, he experiences functional impairment which he described as pain with muscle spasms and limitation of motion of the joint which he described as the joints were very stiff.  He has never been hospitalized or had surgery and in the past 12 months, his condition has not resulted in any incapacitation.  With regard to overall functional impairment, the Veteran stated that he has to work a small amount of time due to pain and discomfort.  When taking medication, he cannot operate machines or drive.  He cannot walk for any length of time.  He must be on bed rest for two hours every day.  

The examination revealed no evidence of radiating pain on movement.  Muscle spasms was absent.  There was tenderness described as paralumbar muscles.  Spinal contour was preserved, although there is tenderness.  There is no guarding of movement.  The examination did not reveal any weakness.  Muscle tone was normal.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 80 degrees, with pain and extension to 20 degrees, with pain.  Right and left lateral flexion to 25 degrees with pain.  Right and left rotation to 20 degrees with pain.  The joint function of the Veteran's spine was not additionally limited by pain, fatigue, weakness lack of endurance or incoordination after repetitive use, and there was no ankylosis of the thoracolumbar spine.  Lumbar spine sensory function was impaired.  He demonstrated a sensory deficit of the right lateral leg, with the right and left lower extremity reflexes revealing a knee jerk 2+ and ankle jerk 2+.  The lower extremities did not show signs of pathological reflexes.  The examination of his sacral spine did not reveal sensory deficits of S1, and there was no lumbosacral weakness.  The examiner found that there were signs of lumbar IVDS.  The most likely peripheral nerve was the sciatic nerve.  He opined that IVDS did not cause any bowel dysfunction, bladder dysfunction, and erectile dysfunction.  The diagnosis was IVDS with degenerative arthritis changes and the mostly likely involved peripheral nerve is the sciatic nerve, which affects the right side of the body.  

In October 2012, the Veteran submitted a written statement to the VA, indicating that his back condition caused chronic pain, numbness, weakness, loss of sensation and paralysis in his legs.  He reported to Reynolds Army Community Hospital in March 2013 complaining of low back pain, and bilateral lower extremity radicular pain over the previous 6 months.  The examiner found mild 5 degrees dextroscoliosis thoracolumbar spine, facet hypertrophy and anterior osteophyte formation.  There was no fracture, spondylolysis spondylolisthesis.  His sacroiliac joints were normal.

An April 2013 MRI confirmed degenerative disc disease with no acute fracture or subluxation.  Mild areas of central canal stenosis could be seen, in addition to multilevel neural foraminal narrowing demonstrated with severe neural foraminal narrowing at L3-L4 and L4-L5.

The Board finds that the Veteran is not entitled to an rating in excess of 10 percent for IVDS with degenerative arthritis changes for the period prior to September 28, 2013. There is no evidence of record indicating that the Veteran had forward flexion limited to 60 degrees or less; that he had combined thoracolumbar spine range of motion limited to 120 degrees or less; or that there were muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the Veteran had  demonstrated forward flexion to 80 degrees, without any additional limitation following repetition.  Additionally, the VA examination report specifically showed that the Veteran's gait was normal, there were no spasms present, there was no guarding, and there was no abnormal curvature of the spine.  Further, there is no indication that the Veteran experienced functional impairment in excess of that reported in the VA examination report during a painful flare-up or such flare up that resulted in some additional limitation of motion.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243 (2016).

The Board further notes that there is no evidence of additional limitation experienced by the Veteran on repetition.  The Board is mindful that the Veteran has complained consistently of pain in the lumbar spine that makes walking difficult and requires medication.  Although VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the rating criteria (see 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995)), the overall level of disability demonstrated by the Veteran was not commensurate with the degree of motion loss required for a rating higher than 10 percent even with consideration of pain and any potential additional limitation of motion.  Moreover, to the extent that the Veteran did report pain, no VA examiner noted any further loss of motion or function - the Board finds that an initial disability rating in excess of 10 percent may not be granted under the pertinent rating criteria. Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the functional impairment of the Veteran's IVDS with degenerative arthritis changes disability at any point prior to September 28, 2013. 

Period Beginning on September 28, 2013

In September 2013, the Veteran underwent another VA examination.  The examination revealed a diagnosis of lumbar IVDS (right lower extremity), and IVDS with degenerative arthritis changes.  The Veteran reported flare-ups and described the impact as pain and stiffness with limited function during flareups.  Range of motion testing revealed forward flexion to 55 degrees, with pain, extension to 20 degrees, with pain, right lateral and left lateral flexion to 25 degrees, with pain, and right and left lateral rotation to 25 degrees with pain.  The Veteran is able to perform repetitive use testing without additional limitation in range of motion.  The Veteran has functional loss and/or functional impairment identified as less movement than normal, pain on movement, and disturbance of locomotion.  He has localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine which is further described as tenderness.  He has guarding or muscle spasm of the thoracolumbar spine that is severe enough to result in abnormal gait.  Muscle strength testing was 4/5 in right hip and right knee extension.   Other muscle strength testing was 5/5.  The Veteran did not have muscle atrophy.  Reflex testing was normal.  

Sensory testing was decreased in the right upper anterior thigh, right thigh/knee and right lower leg/ankle.  He had symptoms due to radiculopathy in the right lower extremity of paresthesias and/or dysesthesias and numbness that was moderate.  The right sciatic nerve was involved.  He had no other neurologic abnormalities.  The Veteran also has IVDS with no incapacitating episodes over the past 12 months.  He does not use any assistive devices.  The impact of the IVDS disability on the Veteran's ability to work is when it is severe, he lays down on the floor until the pain goes away, then he goes back to work.  The examiner commented that there are contributing factors of pain, weakness, fatigability, and/or incoordination and there is additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The examiner was unable to provide degrees of additional range of motion loss because cannot evaluate at the time of occurrence.  There is no change in diagnosis.  The Veteran was examined while his condition was active. 

An April 2016 VA examination of the spine documented the Veteran's report of progressive symptoms.  The Veteran reported flare-ups of the back described as daily lower back pain, with occasional flares of muscle spasm, fatigue and weakness.  He discussed having increased pain and instability with walking.  He also explained that due to his lower back pain, he is only able to work 3 to 4 hours per day, and must take frequent breaks for rest.  The Veteran stated that increased activity caused exacerbation of the pain symptoms. Range of Motion testing revealed forward flexion to 70 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 20 degrees, each exhibiting pain.  The test demonstrated right lateral flexion to 35 degrees, and left lateral rotation to 50 degrees without pain.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  There was, however, evidence of pain with weight bearing.  The examiner described the pain noted on examination as causing functional loss.  

After three repetitions, the Veteran experienced forward flexion range of motion from 0 to 65 degrees, extension from 0 to 20 degrees, right and left lateral flexion from 0 to 15 degrees, right lateral rotation from 0 to 40 degrees, and left lateral rotation from 0 to 45 degrees.  Pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over time.  The Veteran did not have localized tenderness, guarding or muscle spasm of the thoracolumbar spine.  Additional contributing factors to his disability were instability of station, disturbance of locomotion, and interference with sitting and standing.  His muscle strength was normal in both left and right hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  The right great toe extension and ankle plantar extension also exhibited normal strength, while the left exhibited active movement against some resistance.   IVDS did not required bed rest prescribed by a physician in the past 12 months.  

After considering the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected IVDS with degenerative arthritis changes disability for the period beginning on September 28, 2013.  The evidence does not show limitation of flexion to 30 degrees or four or more weeks of incapacitating episodes in a year to support any higher rating.  At most, the Veteran has had flexion limited to 65 degrees after repetitive motion due to pain. 

In considering this claim during this period, the Board has also specifically considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  However, increased ratings for the orthopedic manifestations of the Veteran's low back disability, are not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are contemplated by the rating already assigned.  Specifically, even when considering the impact of pain and flare-up conditions and the effect of walking the Veteran's range of motion still exceeded what was required in order to warrant a rating in excess of the current 20 percent of the period for the period beginning on September 28, 2013.  Thus, when the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to normal muscle strength and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other functional loss, to warrant a rating in excess of a 20 percent rating for the period beginning on September 28, 2013.  Cullen v. Shinseki, 24 Vet. App. 74   (2010).

Under the General Rating Formula, objective neurologic abnormalities associated with the spinal disability are to be rated separately under the appropriate diagnostic code.  The Board notes that the Veteran is separately service-connected for right lower extremity sciatic nerve involvement and left lower extremity sciatic nerve radiculopathy secondary to the IVDS disability.  Therefore, the Board will not address neurologic manifestations of the bilateral lower extremities, as they are already being compensated.  Duplicate compensation for the same symptoms is pyramiding, which is not permitted.  38 C.F.R. § 4.14 (2016).  No additional neurological manifestations related to the Veteran's low back disability are noted within the medical evidence of record.  Specifically, while the Veteran asserted that he had bladder problems related to his spine disability, the August 2011 VA examiner opined that the Veteran's IVDS did not cause any bowel or bladder dysfunction.  Subsequent VA examiners have also determined that the Veteran does not have bowel or bladder dysfunction related to his IVDS.  As a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a medically complex disorder, such as a bladder dysfunction.   See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  The Board afford significant probative weight to the August 2011 VA examiner's opinion that the Veteran's IVDS did not cause the Veteran's claimed bladder problem, and as such, a separate grant of service connection is not warranted.  See Prejean v. West, 13 Vet. App. 444, 448-49   (2000).

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted for any time period on appeal.

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

Finally, the Board finds that a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, nor does the evidence show, that his service connected IVDS disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

               
ORDER

Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome with degenerative arthritis changes for the period prior to September 28, 2013 is denied. 

Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis changes for the period beginning on September 28, 2013 is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claim for service connection for DM, the prior remand instructed the AOJ to verify the Veteran's reported exposure to Agent Orange and 1,2,3,4 TCDD toxin while stationed at Fort Still, Oklahoma.  It does not appear that all attempts to verify such alleged exposure has been undertaken.  The verification procedures for allegations of herbicide exposure in areas outside the Republic of Vietnam or the Korean Demilitarized Zone are set forth in the Compensation and Pension Service Adjudications Manual, the M21-1MR, Part IV.ii.2.C.10.o (December 16, 2011).  Under this procedure, the Veteran must be asked to describe specifically the nature of his exposure and, after an adequate time has elapsed in order to allow him to respond, the AOJ should attempt to verify the use of such herbicides.  Development specific to herbicide usage at Fort Sill has not been completed, although the Veteran has asserted actual exposure.  Therefore, on remand, the nature of the Veteran's claimed exposure should be developed in accordance with the procedures set forth in the M21-1.

With regard to the claim for service connection for a heart disability, during the pendency of this appeal, service connection for hypertension was granted in an August 2016 rating decision.  As noted in the September 2015 Board remand, the issue of service connection for a heart disability, to include was intertwined.  Hence, a remand is warranted to obtain a VA examination and opinion.   
Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's claimed exposure to herbicides and 1,2,3,4 TCDD toxin, based on the information he provides, to Fort Sill. Such development should be completed in compliance with M21-1, Part IV.ii.2.C.10.o.   

As part of this development, the RO should contact the Under Secretary for Compensation Services and/or the JSRRC to complete the required steps.

2.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the etiology of any diagnosed heart disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a) Clearly identify any diagnosed heart disability.  

(b) For each diagnosed heart disability, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that disability is related to service. 

(c) For each diagnosed heart disability, provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability was caused by the service-connected hypertension. 

(d) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected hypertension. 

4.  Undertake any further development, to include additional examinations, if warranted.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


